Exhibit 10.2
DIVERSEY HOLDINGS, INC.
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
     This Series A Preferred Stock Purchase Agreement (this “Agreement”) is made
and entered into as of October 3, 2011, by and among Diversey Holdings, Inc., a
Delaware corporation (the “Company”), Sealed Air Corporation, a Delaware
corporation (the “Purchaser”) and Solution Acquisition Corp., a Delaware
corporation and a wholly owned subsidiary of Purchaser (“Merger Sub”).
Recitals
     Whereas, the Company, Purchaser and Merger Sub are parties to that certain
Agreement and Plan of Merger, dated as of May 31, 2011 (the “Merger Agreement”);
     Whereas, certain capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Merger Agreement;
     Whereas, Purchaser has requested that the Company facilitate the retirement
of the Existing Notes in a manner not contemplated by the Merger Agreement;
     Whereas, in connection with such retirement of the Existing Notes,
Purchaser has requested that the Company issue and sell one or more shares of
preferred stock of the Company to Purchaser;
     Whereas, the parties wish to amend the Merger Agreement as provided herein
in connection with such issuance and sale of preferred stock;
     Whereas, as a material inducement to the Company’s willingness to enter
into this Agreement, Purchaser has agreed to waive certain rights under the
Merger Agreement, as provided in Section 7.2 hereof;
     Whereas, the Company has authorized the issuance and sale of 26,290 shares
of its Series A Preferred Stock (the “Shares”) to Purchaser on the terms and
subject to the conditions set forth herein;
     Whereas, Purchaser desires to purchase the Shares on the terms and subject
to the conditions set forth herein; and
     Whereas, the Company desires to issue and sell the Shares to Purchaser on
the terms and subject to the conditions set forth herein.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable

 



--------------------------------------------------------------------------------



 



     consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Agreement To Sell And Purchase.
          1.1 Authorization of Shares. The Company has authorized the sale and
issuance to Purchaser of the Shares (the “Preferred Stock Issuance”). The Shares
shall have the rights, preferences, privileges and restrictions set forth in the
certificate of designations attached hereto as Exhibit A (the “Certificate of
Designations”).
          1.2 Sale and Purchase. Subject to the terms and conditions hereof, at
the Share Purchase Closing (as hereinafter defined), the Company hereby agrees
to issue and sell to Purchaser, and Purchaser agrees to purchase from the
Company, the Shares, at a purchase price of $10,000.00 per Share.
     2. Share Purchase Closing, Delivery And Payment.
          2.1 Share Purchase Closing. Upon the terms and subject to the
conditions set forth in this Agreement, the closing of the sale and purchase of
the Shares under this Agreement (the “Share Purchase Closing”) shall take place
at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New
York, New York 10017 or at such other place as the Company and Purchaser
mutually agree in writing, at 8:00 a.m. local time, on the date of the closing
of the Merger, or at such other time or date as the Company and Purchaser may
mutually agree in writing (the date on which the Share Purchase Closing occurs
pursuant to this Section 2.1, the “Share Purchase Closing Date, ” and the date
and time at which the Share Purchase Closing occurs pursuant to this
Section 2.1, the “Issuance Time”).
          2.2 Delivery. At the Share Purchase Closing, subject to the terms and
conditions hereof, the Company will deliver to Purchaser a certificate
representing the Shares to be purchased at the Share Purchase Closing by
Purchaser, against payment of the purchase price therefor by wire transfer of
immediately available funds to an account or accounts designated by the Company
at least two business days prior to the Share Purchase Closing Date.
     3. Representations And Warranties Of The Company.
          The Company hereby represents and warrants to Purchaser as follows:
          3.1 Authorization, Execution and Enforceability. Subject to the filing
by the Company of the Certificate of Designations with the Secretary of State of
the State of Delaware, the Company has all requisite corporate power and
authority to execute and deliver this Agreement and consummate the transactions
contemplated hereby. Subject to the filing of the Certificate of Designations
with the Secretary of State of the State of Delaware, the execution, delivery
and performance of this Agreement have been duly authorized by all requisite
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by Purchaser, this Agreement is a legal, valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
except as may be limited by applicable bankruptcy,

2



--------------------------------------------------------------------------------



 



insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights
generally.
          3.2 Shares. The Shares, when issued, sold and delivered in accordance
with the terms of this Agreement, will be validly issued, fully paid and
non-assessable.
     4. Representations And Warranties Of Purchaser And Merger Sub.
          Purchaser and Merger Sub hereby represent and warrant to the Company
as follows:
          4.1 Authorization, Execution and Enforceability. Purchaser and Merger
Sub have all requisite corporate power and authority to execute and deliver this
Agreement and consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement have been duly authorized by all
requisite corporate action on the part of Purchaser and Merger Sub. This
Agreement has been duly executed and delivered by Purchaser and Merger Sub and,
assuming due authorization, execution and delivery by the Company, this
Agreement is a legal, valid and binding obligation of Purchaser and Merger Sub,
enforceable against each of Purchaser and Merger Sub in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.
          4.2 Investment Representations.
               (a) No Registration. Purchaser understands that the Shares have
not been registered under the Securities Act. Purchaser also understands that
the Shares are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon Purchaser’s representations
contained in the Agreement.
               (b) Purchaser Bears Economic Risk. Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. Purchaser must bear the economic risk of
this investment indefinitely unless the Shares are registered pursuant to the
Securities Act, or an exemption from registration is available. Purchaser
understands that the Company has no present intention of registering the Shares.
Purchaser also understands that there is no assurance that any exemption from
registration under the Securities Act will be available and that, even if
available, such exemption may not allow Purchaser to transfer all or any portion
of the Shares, in the amounts or at the times Purchaser might propose.
               (c) Acquisition for Own Account. Purchaser is acquiring the
Shares for Purchaser’s own account for investment only, and not with a view
towards their distribution.
               (d) Purchaser Can Protect Its Interest. Purchaser represents that
by reason of its, or of its management’s, business or financial experience,
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement.

3



--------------------------------------------------------------------------------



 



               (e) Accredited Investor. Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.
               (f) Company Information. Purchaser has had an opportunity to
discuss the Company’s business, management and financial affairs with directors,
officers and management of the Company and has had the opportunity to review the
Company’s operations and facilities. Purchaser has also had the opportunity to
ask questions of and receive answers from, the Company and its management
regarding the terms and conditions of this investment.
               (g) Rule 144. Purchaser acknowledges and agrees that the Shares
will upon issuance be “restricted securities” as defined in Rule 144 promulgated
under the Securities Act as in effect from time to time and must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. Purchaser has been advised or
is aware of the provisions of Rule 144, which permits limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things: the availability of certain current
public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of shares being sold
during any three-month period not exceeding specified limitations.
          4.3 Transfer Restrictions. Purchaser acknowledges and agrees that the
Shares are subject to restrictions on transfer as set forth in Section 7.1 of
this Agreement.
          4.4 Bank Side Letter. Attached as Exhibit B hereto is an accurate and
complete copy of a letter agreement (the “Bank Side Letter”) between each of the
Commitment Parties (as defined in the Debt Commitment Letters) and Purchaser.
The Bank Side Letter has been duly executed and delivered by, and is a legal,
valid and binding obligation of Purchaser, and to the Knowledge of Purchaser,
all other parties thereto. The Bank Side Letter is in full force and effect and
has not been withdrawn or terminated or otherwise amended or modified in any
respect.
          4.5 Consent Under Section 5.1 of Merger Agreement. Attached as
Exhibit C hereto is an accurate and complete copy of the written consent
executed by Purchaser (the “Purchaser Consent”), pursuant to which, for all
purposes under the Merger Agreement, including, without limitation, Section 5.1
thereof, Purchaser has consented to, among other things, the consummation by the
Company of the transactions contemplated hereby. The Purchaser Consent has not
been withdrawn or terminated or otherwise amended or modified in any respect.
     5. Conditions To Share Purchase Closing.
          5.1 Conditions to the Obligations of Purchaser. The obligations of
Purchaser to consummate the Share Purchase Closing and purchase the Shares are
subject to the fulfillment, at or before the Share Purchase Closing, of each of
the following conditions (all or any of which may be waived in whole or in part
by Purchaser in its sole and absolute discretion):
               (a) Representations and Warranties True; Performance of
Obligations. The representations and warranties made by the Company in Section 3
hereof shall

4



--------------------------------------------------------------------------------



 



be true and correct in all material respects as of the Issuance Time with the
same force and effect as if they had been made as of the Issuance Time, and the
Company shall have performed all obligations and conditions herein required to
be performed or observed by it at or prior to the Issuance Time.
               (b) Legal Investment. At the Issuance Time, the sale and issuance
of the Shares shall be legally permitted by all laws and regulations to which
Purchaser and the Company are subject.
               (c) Filing of Certificate of Designations. The Company shall have
filed the Certificate of Designations with the Secretary of State of the State
of Delaware, which Certificate of Designations shall be consistent in all
material respects with the rights, preferences, privileges and restrictions set
forth in the Preferred Stock Term Sheet, and such Certificate of Designations
shall continue to be in full force and effect as of the Issuance Time.
               (d) No Injunctions; No Illegality. No injunction or other Order
issued by any Governmental Authority of competent jurisdiction preventing the
consummation of the transactions contemplated hereby shall be in effect. No
applicable Law shall have been enacted, entered, enforced, issued or put in
effect that prohibits or makes illegal the consummation of the transactions
contemplated hereby.
          5.2 Conditions to Obligations of the Company. The obligations of the
Company to consummate the Share Purchase Closing and issue and sell the Shares
are subject to the fulfillment, at or before the Share Purchase Closing, of each
of the following conditions (all or any of which may be waived in whole or in
part by the Company in its sole and absolute discretion):
               (a) Representations and Warranties True; Performance of
Obligations. The representations and warranties made by Purchaser and Merger Sub
in Section 4 hereof shall be true and correct in all material respects as of the
Issuance Time with the same force and effect as if they had been made as of the
Issuance Time, and each of Purchaser and Merger Sub shall have performed all
obligations and conditions herein required to be performed or observed by it at
or prior to the Issuance Time.
               (b) Bank Side Letter. The Bank Side Letter shall continue to be
in full force and effect, and none of Purchaser, Merger Sub or any other party
thereto shall be in breach or default of any of its respective obligations or
shall have made any untrue representation or warranty thereunder.
               (c) Purchaser Consent. The Purchaser Consent shall continue to be
in full force and effect.
               (d) No Injunctions; No Illegality. No injunction or other Order
issued by any Governmental Authority of competent jurisdiction preventing the
consummation of the transactions contemplated hereby shall be in effect. No
applicable Law shall have been enacted, entered, enforced, issued or put in
effect that prohibits or makes illegal the consummation of the transactions
contemplated hereby.

5



--------------------------------------------------------------------------------



 



     6. Termination
          6.1 Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned:
               (a) at any time on or after October 4, 2011 if the Effective Time
has not occurred prior thereto by the Company in its sole and absolute
discretion; or
               (b) by Purchaser, upon written notice to the Company, if (i) the
Merger Agreement is terminated or (ii) if (A) there shall be any Law that makes
consummation of the transactions contemplated hereby illegal or otherwise
prohibited or (B) any injunction or other Order issued by any Governmental
Authority of competent jurisdiction preventing the consummation of the
transactions contemplated hereby shall have become final and nonappealable.
          6.2 Effect of Termination. In the event of termination of this
Agreement as provided in Section 6.1, this Agreement shall forthwith become null
and void and the obligations of the parties hereunder shall terminate; provided
that Purchaser shall indemnify and hold harmless the Company, the Dish
Subsidiaries, the Dish Stockholders, the holder of the Unilever Warrant, the
Affiliates of the foregoing Persons and the respective officers, advisors,
partners, members, stockholders and Representatives of the foregoing Persons
(including, without limitation, the Company, the Dish Subsidiaries, the Dish
Stockholders, the holder of the Unilever Warrant and such Affiliates) from and
against any and all Losses suffered or incurred by any of them of any type in
connection with such termination; provided further that no party shall be
relieved from any liability for fraud or for any willful breach of this
Agreement occurring prior to such termination.
     7. Covenants and Agreements.
          7.1 Restriction on Transfer of Shares. Prior to the Effective Time,
Purchaser shall not, directly or indirectly, sell, transfer, encumber, assign,
grant any option to purchase, make any short sale or otherwise dispose of,
directly or indirectly, any interest in the Shares.
          7.2 Waiver of Certain Rights Under the Merger Agreement.
               (a) Purchaser and Merger Sub hereby irrevocably and
unconditionally waive, effective from and after the Issuance Time, (a) the
conditions to Purchaser’s obligations to consummate the Merger set forth in
Section 6.1 and Section 6.2 of the Merger Agreement, (b) any right of Purchaser
to terminate the Merger Agreement pursuant to Section 7.1 thereof or otherwise
and (c) any right of Purchaser under Section 7.3 of the Merger Agreement to pay
the Soap Termination Fee as the sole and exclusive remedy of the Company and the
Dish Stockholders against Purchaser or any of its current, former or future
Affiliates and representatives and the Lenders for any Losses suffered in
connection with the Merger Agreement or the transactions contemplated thereby.
Purchaser and Merger Sub acknowledge and agree that if the Company terminates
the Merger Agreement pursuant to Section 7.1(b) of the Merger Agreement, and in
connection with such termination Purchaser pays or is required to pay the Soap
Termination Fee pursuant to Section 7.3 of the Merger Agreement, then,

6



--------------------------------------------------------------------------------



 



notwithstanding the exception referring to Section 7.3 in the proviso in
Section 7.2 of the Merger Agreement, and irrespective of whether the Company
receives full, partial or no payment of the Soap Termination Fee and the other
amounts referenced in the second sentence of Section 7.3(a) of the Merger
Agreement, Purchaser and Merger Sub shall not be relieved from any liabilities
or damages as a result of the failure of the Closing to occur (which shall not
be limited to reimbursement of expenses or out-of-pocket costs, and may include
to the extent proven the benefit of the bargain lost by a party’s stockholders
(taking into consideration relevant matters, including, without limitation,
other combination opportunities and the time value of money), which shall be
deemed in such event to be damages of such party).
               (b) Notwithstanding anything to the contrary set forth in
Section 1.2 of the Merger Agreement, the Company, Purchaser and Merger Sub agree
that, if the Preferred Stock Issuance is consummated, the closing of the Merger
shall take place on the Share Purchase Closing Date, regardless of whether the
Marketing Period has ended as of such date. Purchaser and Merger Sub hereby
irrevocably and unconditionally waive, effective from and after the Issuance
Time, any right to make any written request pursuant to, and any failure by the
Company to perform or comply with its agreements, covenants and obligations
under, Section 5.18(b) or Section 5.18(c) of the Merger Agreement in connection
with the Existing Notes or the indentures governing the Existing Notes, and
Purchaser and Merger Sub agree not to make any such request.
               (c) Notwithstanding anything to the contrary in the Merger
Agreement, Purchaser shall cause Simpson Thacher & Bartlett LLP or other outside
counsel of Purchaser reasonably acceptable to the Company (and the Company shall
be under no obligation to cause its counsel) to provide such legal opinions as
may be reasonably required by the trustee to be delivered to the trustee under
the indentures governing the Existing Notes in connection with any defeasance
and/or satisfaction and/or discharge and/or redemption (including, without
limitation, any notice of redemption) of, or under the indentures governing the
Existing Notes, or otherwise.
          7.3 Bank Side Letter. Purchaser will not amend, replace, supplement or
otherwise modify (or permit the amendment, replacement, supplementation or other
modification of), or waive any of its rights under, the Bank Side Letter.
          7.4 Indemnification. Without limitation as to the obligations of
Purchaser and Merger Sub under the Merger Agreement, including, without
limitation, Section 5.18(d) thereof, Purchaser shall indemnify and hold harmless
the Company, the Dish Subsidiaries, the Dish Stockholders, the holder of the
Unilever Warrant, the Affiliates of the foregoing Persons and the respective
officers, advisors, partners, members, stockholders and Representatives of the
foregoing Persons (including, without limitation, the Company, the Dish
Subsidiaries, the Dish Stockholders, the holder of the Unilever Warrant and such
Affiliates) from and against any and all Losses suffered or incurred by any of
them of any type in connection with (a) any defeasance and/or satisfaction
and/or discharge and/or redemption (including, without limitation, any notice of
redemption) of, or under the indentures governing, the Existing Notes, (b) the
transactions contemplated by this Agreement, (c) any inaccuracy or breach of any
representation or warranty of Purchaser or Merger Sub contained in this
Agreement or (d) any nonfulfillment or failure to perform any covenant or
agreement on the part of Purchaser or Merger Sub contained in this Agreement.

7



--------------------------------------------------------------------------------



 



          7.5 Capital Contribution. If the Preferred Stock Issuance occurs,
prior to the Effective Time, the Company shall make a cash contribution of
$156,910,000.00 of the proceeds from the Preferred Stock Issuance to DI as a
contribution to capital in respect of the shares of DI’s common stock held by
the Company.
          7.6 Amendments to Merger Agreement.
               (a) Dish Material Adverse Effect. The parties hereto agree that
in determining whether a Dish Material Adverse Effect has occurred under the
Merger Agreement, actions or omissions undertaken in connection with (I) the
Preferred Stock Issuance, (II) any covenant defeasance with respect to the
Existing Notes and the indentures governing the Existing Notes or (III) the
redemption of the Existing Notes will be deemed to be actions or omissions
described in clause (v) of the definition of Dish Material Adverse Effect, and
there shall be excluded any effect to the extent resulting from the following,
either alone, or in combination with any matters described in any of clauses
(i) through (ix) of the definition of Dish Material Adverse Effect: (a) any
defeasance and/or satisfaction and/or discharge and/or redemption of or with
respect to the Existing Notes or the indentures governing the Existing Notes,
(b) the Preferred Stock Issuance, (c) any other transaction contemplated hereby
or by the Purchaser Consent or (d) any Losses or Litigation or potential or
threatened Losses or Litigation of any type suffered or incurred in connection
with any defeasance and/or satisfaction and/or discharge and/or redemption of or
with respect to the Existing Notes or the indentures governing the Existing
Notes, the Preferred Stock Issuance or any other transaction contemplated
hereby, by the Purchaser Consent or by Section 5.18 of the Merger Agreement.
               (b) Exhibit A-1 to Merger Agreement. Exhibit A-1 to the Merger
Agreement is hereby amended and restated in its entirety to read as set forth on
Exhibit D hereto.
               (c) Section 2.1(a) of Merger Agreement. Section 2.1(a) of the
Merger Agreement is hereby amended and restated in its entirety as follows:
“Except as otherwise provided in Section 2.1(b) and Section 2.2, each share of
Dish Common Stock outstanding immediately prior to the Effective Time
(including, for the avoidance of doubt, (i) the 66,395 shares of Dish Common
Stock subject to Dish Share Units outstanding under the Dish Director Stock
Incentive Plan that shall be deliverable to the participants therein immediately
prior to the Effective Time and (ii) each share of Dish Common Stock that the
holders of the Unilever Warrant are entitled to receive upon exercise of the
Unilever Warrant) shall be converted into the right to receive the Dish Per
Share Merger Consideration. As of the Effective Time, all such shares of Dish
Common Stock shall no longer be outstanding and shall automatically be cancelled
and retired and shall cease to exist, and shall thereafter represent only the
right to receive the Dish Per Share Merger Consideration.”
               (d) Section 2.1(c) of Merger Agreement. Section 2.1(c) of the
Merger Agreement is hereby amended and restated in its entirety as follows:

8



--------------------------------------------------------------------------------



 



“Each share of common stock of Merger Sub outstanding immediately prior to the
Effective Time shall be converted into and become one share of common stock of
the Dish Surviving Corporation and together with the Dish Preferred Stock, shall
constitute the only outstanding shares of capital stock of the Dish Surviving
Corporation.”
               (e) New Section 2.1(d) to Merger Agreement. New Section 2.1(d) is
added to the Merger Agreement as follows:
“(d) Each share of Dish Preferred Stock outstanding immediately prior to the
Effective Time shall remain outstanding, and no cash or other consideration
shall be delivered in exchange therefor.”
               (f) Section 2.3(a) of Merger Agreement. Section 2.3(a) of the
Merger Agreement is hereby amended by adding the following proviso to the end of
such Section:
“; provided, further, that those Dish Share Units granted (i) as of March 17,
2011 to Erasmos Santos covering 14,706 shares of Dish Class B Stock and (ii) as
of May 25, 2011 to Christopher Slusar covering 7,353 shares of Dish Class B
Stock shall, in lieu of the foregoing, in each case instead be assumed by Soap
and converted into deferred share units covering a number of shares of Soap
Common Stock (rounded down to the nearest whole number) equal to the product of
(x) the number of shares of Dish Class B Stock subject to each such grant of
Dish Share Unit and (y) the Dish Exchange Ratio (such converted Dish Share
Units, the “Converted DSUs”), which Converted DSUs shall be settled in cash, and
shall otherwise continue to vest and be held, pursuant to the terms of the
corresponding Dish Share Unit agreement under which the corresponding original
Dish Share Units were granted.”
               (g) Section 2.3 of Merger Agreement. Section 2.3 of the Merger
Agreement is hereby amended by adding after Section 2.3(b) thereof and before
the final sentence in Section 2.3 of the Merger Agreement, the following new
subsection (c) as follows:
“(c) Phantom Shares. Effective as of the Effective Time, those phantom shares
set forth in Section 2.1(a) of the Dish Disclosure Letter shall be converted
into a right to receive an amount in cash equal to the product of (x) the number
of such phantom shares and (y) the Dish Per DSU Cash Merger Consideration, which
cash payment shall be paid at such times, and subject to such conditions, as
such phantom shares are otherwise subject pursuant to the Dish Trading
(Shanghai) Co. Ltd. Phantom Stock Incentive Plan and any related grant
agreement.”
               (h) Section 3.3(b) of Merger Agreement. Section 3.3(b) of the
Merger Agreement is hereby amended and restated in its entirety as follows:
“Except as set forth in Section 3.3(a), the Dish Stockholders Agreement, the
Dish Registration Rights Agreement and the Unilever Warrant, and except for any
shares of Dish Preferred Stock issued to Soap or any Soap Subsidiary, there are
no outstanding (i) shares of capital stock of or other voting or equity
interests in Dish, (ii) securities of Dish convertible into or exercisable or
exchangeable for shares of capital stock of or other voting or equity interests
in Dish, (iii)

9



--------------------------------------------------------------------------------



 



options or other rights or agreements, commitments or understandings of any kind
to acquire from Dish, or other obligations of Dish or any of the Dish
Subsidiaries to issue, transfer or sell, any shares of capital stock of or other
voting or equity interests in Dish or securities convertible into or exercisable
or exchangeable for shares of capital stock of or other voting or equity
interests in Dish, (iv) voting trusts, proxies or other similar agreements or
understandings to which Dish or any Dish Subsidiary is a party or by which Dish
or any Dish Subsidiary is bound with respect to the voting of any shares of
capital stock of or other voting or equity interests in Dish or any Dish
Subsidiary or (v) contractual obligations or commitments of any character
restricting the transfer of, or requiring the registration for sale of, any
shares of capital stock of or other voting or equity interests in Dish or any
Dish Subsidiary (the items in clauses (i), (ii) and (iii) being referred to
collectively as the “Dish Securities”). Section 3.3(b) of the Dish Disclosure
Letter lists, as of the date of this Agreement, each outstanding Dish Option,
Dish SAR, Dish Share Unit and any other equity-based incentive compensation
award, the holder thereof, the number of shares (or phantom shares) of Dish
equity issuable or issued thereunder and, if applicable, the exercise price
thereof.”
               (i) Section 9.1(a) of Merger Agreement.
                    (i) The definition for “Dish Share Equivalents” in
Section 9.1(a) of the Merger Agreement is hereby amended and restated in its
entirety as follows:
“ “Dish Share Equivalents” means the sum of (A) Dish Shares Outstanding plus
(B) the number of shares (including phantom shares) of Dish Common Stock subject
to Dish Share Units immediately prior to the Effective Time minus (C) the
Converted DSUs.”
                    (ii) The definition for “Dish Total Value to Equityholders”
in Section 9.1(a) of the Merger Agreement is hereby amended and restated in its
entirety as follows:
“ “Dish Total Value to Equityholders” means the sum of (A) the Dish Equity
Consideration plus (B) the Aggregate Option Exercise Price minus (C) the Dish
Unvested Total Option Consideration minus (D) the Dish Total Converted DSU
Consideration minus (E) the Dish Transaction Expenses.”
                    (iii) Section 9.1(a) of the Merger Agreement is hereby
amended by adding after the definition of “Dish Surviving Corporation” a new
definition as follows:
“ “Dish Total Converted DSU Consideration” means the product of (x) all
Converted DSUs, multiplied by (y) the Dish Per Share Merger Consideration
Value.”
     8. Miscellaneous.
          8.1 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to the
conflicts of laws principles thereof to the extent the same would require the
application of the laws of another jurisdiction.
          8.2 Jurisdiction. The parties agree that any Litigation seeking to
enforce any

10



--------------------------------------------------------------------------------



 



provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any
federal court located in the State of Delaware or the Chancery Court of the
State of Delaware, and each of the parties hereby irrevocably consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such Litigation and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such Litigation in any such court or that any such
Litigation brought in any such court has been brought in an inconvenient forum.
Process in any such Litigation may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 8.9 hereof shall be deemed effective service of process on
such party.
          8.3 Waiver of Trial by Jury. EACH OF THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
          8.4 Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby.
          8.5 Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned or
delegated, in whole or in part, by operation of Law or otherwise by any of the
parties without the prior written consent of the other parties. Any purported
assignment in violation of this Agreement will be void ab initio. Subject to the
preceding two sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and permitted assigns.
          8.6 Entire Agreement. This Agreement, the Merger Agreement and the
Purchaser Consent, including the exhibits and schedules hereto and thereto,
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter contained herein or therein.
          8.7 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
If any term, provision, covenant or restriction of this Agreement is determined
by a court of competent jurisdiction or other Governmental Authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon this determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.
          8.8 Amendment and Waiver. Subject to the provisions of applicable Law,
any provision of this Agreement may be amended, modified, supplemented or waived
by the

11



--------------------------------------------------------------------------------



 



parties only by a written instrument executed and delivered by, in the case of
an amendment, each party to this Agreement or, in the case of a waiver, by each
party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No waiver by any party of a breach or a default under any of the
provisions of this Agreement shall be construed as a waiver of any other breach
or default. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable laws.
          8.9 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered in accordance with Section 8.2 of the Merger Agreement.
          8.10 Expenses. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreement.
          8.11 Titles and Subtitles. The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
          8.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
          8.13 Broker’s Fees. Each party hereto represents and warrants that no
agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 8.13 being untrue.
          8.14 Pronouns. All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.
          8.15 Third Party Beneficiaries. Except for the rights conferred by
Section 6.2 and Section 7.4 of this Agreement, with respect to which the Persons
referred to in such sections shall be third party beneficiaries thereof, this
Agreement is not intended to and shall not confer any rights, benefits or
remedies upon any Person other than the parties hereto.
          8.16 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by the parties hereto in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that the Company, on the
one hand, and Purchaser, on the other hand, shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement by the other (as
applicable) and to enforce specifically the terms and provisions of this
Agreement exclusively in the Delaware Court of Chancery and any state appellate
court therefrom within the

12



--------------------------------------------------------------------------------



 



State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby waives (i) any defenses in
any action for specific performance, including the defense that a remedy at Law
would be adequate and (ii) any requirement under any Law to post a bond or other
security as a prerequisite to obtaining equitable relief.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Series A
Preferred Stock Purchase Agreement as of the date set forth in the first
paragraph hereof.

            COMPANY:

Diversey Holdings, Inc.
      Signature:   /s/ Scott D. Russell         Print Name:   Scott D. Russell 
      Title:   Executive Vice President, General Counsel     

            PURCHASER:

Sealed Air Corporation
      By:   /s/ Tod S. Christie         Name:   Tod S. Christie        Title:  
Interim Chief Financial Officer     

            MERGER SUB:

Solution Acquisition Corp.
      By:   /s/ H. Katherine White         Name:   H. Katherine White       
Title:   Vice President, General Counsel and Secretary     

 